108 F.3d 1383
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Carolyn A. WILLIAMS, Appellant,v.Shirley S. CHATER, Commissioner, Social SecurityAdministration, Appellee.
No. 96-2219.
United States Court of Appeals, Eighth Circuit.
Submitted March 26, 1997.Filed March 28, 1997.

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
PER CURIAM.


1
Carolyn A. Williams appeals the district court's grant of summary judgment upholding the Social Security Commissioner's decision to deny Williams's application for disability insurance benefits.  After careful review of the administrative record and the parties' submissions, we conclude substantial evidence supports the decision of the Commissioner that Williams is not disabled for Social Security purposes, and the judgment of the district court was correct.  Accordingly, we affirm.  See 8th Cir.  R. 47B.